Filed 6/17/09 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2009 ND 97







Kevin Deon Moore, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20090036







Appeal from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable Debbie Gordon Kleven, Judge.



AFFIRMED.



Per Curiam.



Mark Taylor Blumer, P.O. Box 475, Valley City, N.D. 58072, for petitioner and appellant.



Mark Jason McCarthy, Assistant State’s Attorney and Christopher S. Pieske, third-year law student, P.O. Box 5607, Grand Forks, N.D. 58206-5607, for respondent and appellee; submitted on brief.

Moore v. State

No. 20090036



Per Curiam.

[¶1]	Kevin Deon Moore appealed from a district court order denying his application for post-conviction relief.  Moore’s conviction for attempted murder was affirmed in 
State v. Moore
, 2005 ND 183, 709 N.W.2d 21, and the denial of his first application for post-conviction relief was affirmed in 
Moore v. State
, 2007 ND 96, 734 N.W.2d 336.  In this application for post-conviction relief, Moore contended he should be allowed to withdraw his guilty plea because he did not understand its consequences; he had ineffective assistance of counsel; his attorney, the prosecution, and the court discriminated against him; and the statute under which he was convicted is unconstitutional.  The district court summarily denied the application without a hearing, concluding his claims were without merit and barred by res judicata and misuse of process.  We affirm the district court’s order under N.D.R.App.P. 35.1(a)(6) and (7); 
Klose v. State
, 2008 ND 143, ¶ 10, 752 N.W.2d 192 (res judicata precludes claims or variations of claims raised in previous proceedings; misuse of process precludes claims that could have been raised in a prior post-conviction proceeding or other proceeding).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner